t c no united_states tax_court hachette usa inc as successor to hachette publications inc and curtis circulation co subsidiary petitioners v commissioner of internal revenue respondent hachette usa inc as successor to hachette distribution inc and curtis circulation co subsidiary petitioners v commissioner of internal revenue respondent docket nos filed date ps filed their consolidated federal_income_tax returns electing under sec_458 i r c to exclude from gross_income the sales revenue attributable to magazines that were returned by the purchasers shortly after the close of the tax_year in computing gross_income ps originally made correlative adjustments to cost_of_goods_sold pursuant to sec_1_458-1 income_tax regs subsequently they filed amended returns recomputing gross_income without the cost adjustments required by the regulation taking the position that the regulation is invalid held because congress did not intend to prescribe or preclude rules for the treatment of costs under the sec_458 i r c election the regulation does not conflict with this section and is valid daniel m davidson and john wester for petitioners john a guarnieri and douglas a fendrick for respondent opinion laro judge these cases were consolidated for trial briefing and opinion and submitted to the court without trial pursuant to rule a hachette usa inc hachette usa and its subsidiary curtis circulation co curtis petitioned the court for redetermination of the following federal_income_tax deficiencies determined by respondent docket no taxable_year deficiency dollar_figure docket no taxable_year deficiency dollar_figure tax_year ended deficiency date dollar_figure all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated section references are to the internal_revenue_code for the years at issue after concessions the issues for decision are whether sec_1_458-1 income_tax regs which requires a taxpayer to reduce cost_of_goods_sold when it elects to exclude sales income under sec_458 is invalid and even if it is invalid whether a taxpayer must obtain the secretary's consent under sec_446 before recomputing its taxable_income without the erroneous cost_of_goods_sold adjustments because we hold that the regulation is valid we find it unnecessary to reach the second issue stipulations by the parties the facts have been fully stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner hachette usa is a delaware corporation whose principal_place_of_business on the date the petitions in this case were filed was in new york new york petitioner curtis was organized under delaware law on date from that time until date it was a member_of_an_affiliated_group of corporations whose parent was hachette publications inc a new york corporation hpi curtis' income and deductions from may through date were included in the consolidated federal_income_tax return form_1120 u s_corporation income_tax return form_1120 filed by hpi for hpi's taxable_year curtis' income respondent contested the relevance of petitioners' exhibit accordingly this exhibit is not incorporated and deductions for the 6-month period ended date were included on form_1120 filed by hpi for hpi's taxable_year on date hpi transferred all of its stock in curtis to hachette distribution inc a delaware corporation hdi curtis' income and deductions for the 6-month period ended date and for the 11-month period ended date were included on forms filed by hdi for hdi's and taxable years respectively in a merger consummated on date hachette usa succeeded to all the assets claims debts and liabilities of hpi and hdi at all times relevant to these cases curtis was a national wholesale_distributor of magazines its customers were local or regional distributors who sold the magazines acquired from curtis to retail merchants in accordance with established industry practice curtis billed its customers for the full number of copies that it shipped to them but granted them the legal right to receive full credit for copies of magazines that they were unable to sell curtis in turn was entitled to receive full credit from the magazine publishers for these unsold copies thus the financial risk associated with returned merchandise was ultimately and solely borne by curtis' suppliers in computing its income for the taxable years in issue curtis properly elected under sec_458 to exclude from gross_income the full amount of the sale price of copies returned by its customers within the first months of the following taxable_year on forms filed for hpi's and taxable years and hdi's taxable_year curtis also reduced its cost_of_goods_sold by the amount of the credits that it was entitled to receive and in due course did receive from the magazine publishers with respect to the returned magazines these correlative cost adjustments were in accordance with sec_1_458-1 proposed income_tax regs fed reg date the regulation in early curtis learned that the government had conceded a refund action involving another taxpayer's attempt to make the sec_458 election without offsetting cost adjustments in reliance upon this concession curtis filed a federal_income_tax return form 1120x amended u s_corporation income_tax return form 1120x for hpi's and taxable years and hdi's taxable_year covered by its sec_458 election on which it recomputed the amount of the gross_income exclusion without regard to the requirements of the regulation and claimed refunds for overpayment_of_tax and interest with respect to hpi's taxable_year respondent refunded the full amount claimed but she has not allowed the claim with respect to the hdi taxable_year on form_1120 for hdi's taxable_year curtis computed the exclusion for returned merchandise without offsetting adjustments for the credits it was entitled to receive from its suppliers on date respondent timely mailed notices of deficiency to hpi and hdi in the notice sent to hdi respondent disallowed the claim_for_refund with respect to the hdi taxable_year on date hachette usa as successor to hpi and hdi and curtis timely filed petitions with the court all of the deficiencies and overpayments in dispute turn on the application of the regulation to the computation of gross_income under the sec_458 election the parties agree that if curtis was required to follow the regulation there are deficiencies of dollar_figure for hpi's taxable_year dollar_figure for hdi's taxable_year and dollar_figure for hdi's taxable_year if the regulation is invalid and curtis was not required to secure the secretary's consent to recompute its taxable_income on the forms 1120x there are no deficiencies and there is an overpayment for hdi's taxable_year in the amount of dollar_figure legislative background sec_458 was added to the code by sec_372 of the revenue act of publaw_95_600 92_stat_2763 the specific problems to which it was addressed are explained in the legislative_history under general tax principles accrual basis taxpayers must include sales revenues in income for the taxable_year when all events have occurred which fix the right to receive the income and the amount of the income can be determined with reasonable accuracy see sec_451 sec_1_451-1 income_tax regs the seller has some flexibility in determining when to account for sales such as for example at the time of shipment or title passage or acceptance but the expectation that some of the merchandise may be returned after the date of sale for credit or refund does not warrant the postponement of accrual the way that the accrual_method of accounting corrects the overstatement of income resulting from the return of merchandise is by allowing the seller a deduction in the year of return for the amount of the credit or refund given to the purchaser in periods of generally rising sales and fairly constant rates of merchandise_returns this method_of_accounting leads to persistent overstatement of income in the print and sound_recording industries where merchandise_returns regularly constitute a substantial percentage of total sales the general accrual principles were perceived to be inconsistent with economic realities and unfair the senate_finance_committee report accompanying the revenue act of gave its assessment of the problem as follows reasons for change publishers and distributors of magazines paperbacks and records often sell more copies of their merchandise than it is anticipated will be sold to consumers this overstocking is part of a mass- marketing promotion technique which relies in part on conspicuous display of the merchandise and ability of the retailer promptly to satisfy consumer demand publishers usually bear the cost of such mass-marketing promotion by agreeing to repurchase unsold copies of merchandise from distributors who in turn agree to repurchase unsold copies from retailers these unsold items are commonly called returns the generally accepted method_of_accounting for returns in the publishing industry is to record sales at the time merchandise is shipped and to establish an offsetting reserve for estimated returns the effect of this accounting treatment is to report sales net of estimated returns tax_accounting rules however do not permit gross_income to be reduced for returns until the returned items are received which may not occur until a taxable_year subsequent to that in which the sale was recorded the committee believes that the present method of tax_accounting for returns of magazines paperbacks and records does not accurately measure income for federal_income_tax purposes and that it adversely affects publishers and distributors of these items s rept pincite the basic formula of sec_458 was already developed in the 93d congress in a provision that the house ways_and_means_committee included in its unreported tax reform bill of an identical provision was reported by the committee in the 94th congress as h_r and was passed by voice vote of the house of representatives in miscellaneous tax bills hearings before the subcommittee on miscellaneous revenue measures of the house ways_and_means_committee 95th cong 1st sess sept and hereinafter ways_and_means_committee hearings the provision would have allowed accrual basis publishers and distributors of periodicals to elect not to include sales income attributable to copies sold for display purposes which are returned within months after the close of the tax_year a sale for display purposes was defined as a sale which was made in order to permit adequate display of the periodical if at the time of the sale the taxpayer had a legal_obligation to accept returns of the periodical h rept pincite the senate_finance_committee however did not act on the bill and it languished partly because of the efforts of the paperback book and record industries with the support of treasury to extend its coverage ways_and_means_committee hearings the bill was resurrected however in the 95th congress as h_r and after its coverage was extended to these industries it was passed by both committees and incorporated in this form into the revenue act of sec_458 provides in pertinent part sec_458 exclusion_from_gross_income --a taxpayer who is on an accrual_method of accounting may elect not to include in the gross_income for the taxable_year the income attributable to the qualified_sale of any magazine paperback or record which is returned to the taxpayer before the close of the merchandise_return_period b definitions and special rules --for purposes of this section -- qualified_sale --a sale of a magazine paperback or record is a qualified_sale if-- a at the time of sale the taxpayer has a legal_obligation to adjust the sales_price of such magazine paperback or record if it is not resold and b the sales_price of such magazine paperback or record is adjusted by the taxpayer because of a failure to resell it amount excluded --the amount excluded under this section with respect to any qualified_sale shall be the lesser_of -- a the amount covered by the legal_obligation described in paragraph a or b the amount of the adjustment agreed to by the taxpayer before the close of the merchandise_return_period merchandise_return_period -- a the term merchandise_return_period means with respect to any taxable year-- i in the case of magazines the period of months and days first occurring after the close of the taxable_year c qualified sales to which section applies -- election of benefits -- an election under this section may be made without the consent of the secretary regulations under sec_458 were proposed on date fed reg final regulations were published in the federal_register on date and made retroactive to the date of the proposed_regulations fed reg sec_1_458-1 income_tax regs paragraphs c and g of sec_1_458-1 income_tax regs remained essentially identical in the final version they provide c amount of the exclusion -- in general except as otherwise provided in paragraph g of this section the amount of the gross_income exclusion with respect to any qualified_sale is equal to the lesser_of -- i same as sec_458 ii same as sec_458 g adjustment to inventory and cost_of_goods_sold if a taxpayer makes adjustments to gross_receipts for a taxable_year under the method_of_accounting described in sec_458 the taxpayer in determining excludable gross_income is also required to make appropriate correlative adjustments to purchases or closing_inventory and to cost_of_goods_sold for the same taxable_year adjustments are appropriate for example where the taxpayer holds the merchandise returned for resale or where the taxpayer is entitled to receive a price adjustment from the person or entity that sold the merchandise to the taxpayer cost_of_goods_sold must be properly adjusted in accordance with the provisions of sec_1_61-3 which provides in pertinent part that gross_income derived from a manufacturing or merchandising business equals total sales less cost_of_goods_sold the correlative adjustments contemplated by the regulation are illustrated by examples in subparagraph in example which we shall adapt somewhat for the purposes of our discussion publisher sells copies of its publication to distributor at dollar_figure each in year under the sale agreement publisher has an obligation to refund to distributor the full sales_price for any copies which distributor does not resell and returns or from which distributor removes and returns the cover during the statutory merchandise_return_period in year distributor returns the covers from copies within the merchandise_return_period publisher's cost i sec_25 cents per copy in the absence of a sec_458 election publisher would compute its gross_income for year dollar_figure by taking the difference between sales revenues dollar_figure and cost_of_goods_sold dollar_figure pursuant to sec_458 publisher is entitled to exclude dollar_figure from gross_income under these facts no cost_of_goods_sold adjustment is required because publisher does not hold the returned merchandise for resale accordingly its gross_income is dollar_figure dollar_figure - dollar_figure by contrast if distributor returned unsold copies intact and publisher held them for resale to other customers the regulation would require publisher to compute its gross_income dollar_figure as follows gross_receipts adjusted for the exclusion dollar_figure - dollar_figure less cost_of_goods_sold adjusted for the addition to closing_inventory dollar_figure - dollar_figure as example makes clear if distributor resold the publications to retailer under a similar right-of-return arrangement in no case would distributor be entitled to exclude the sales proceeds attributable to copies returned by retailer unless distributor reduced its cost_of_goods_sold this is because unlike publisher in the first variant of example distributor's costs are fully reimbursed the preamble to the final regulations acknowledged that during the period for public comment on the proposed_regulations a number of commentators had urged the secretary to omit the cost_of_goods_sold adjustment the provision was retained the preamble explains because the language of sec_458 indicates that the exclusion is determined on the basis of gross_income which for a seller of merchandise is defined in sec_1_61-3 income_tax regs as sales revenue less cost_of_goods_sold and because in the secretary's opinion the cost_of_goods_sold adjustment is necessary to clearly reflect income in accordance with sec_446 fed reg discussion congressional intent with respect to cost issues we must decide whether the correlative cost_of_goods_sold adjustment required by the regulation contravenes the statute under the test articulated in 467_us_837 the first question a court must ask when reviewing an agency's construction of a statute is whether congress has directly spoken to the precise question at issue and has expressed a clear intent as to its resolution 102_tc_338 affd f 3d 8th cir date nationsbank v variable_annuity life ins co u s 115_sct_810 petitioners contend that congress has directly spoken to the precise question at issue in these cases petitioners' main argument runs as follows sec_458 provides for an election to exclude the income attributable to returned merchandise if the statute stopped there the question of how to determine 'the income attributable to' the returned items of merchandise might well be a proper subject for further elaboration in regulations the statute does not however stop there rather in sec_458 it provides an explicit and unambiguous formula for determining the adjustment to income the adjustment specified by congress is the amount of the credit against sales_price which the taxpayer is obligated to grant to the purchaser the language of sec_458 leaves no room whatever for interpretation nevertheless the regulations substitute their own formula for the formula specified by congress the formula for determining the gross_income exclusion under sec_1_458-1 income_tax regs is the same as that for determining the statutory amount excluded except as otherwise provided in paragraph g sec_1_458-1 income_tax regs emphasis added the offsetting cost adjustments required by paragraph g have the effect of transform ing the 'amount excluded' from the amount of the credit given the retailers for returned items to an amount equal to the distributor's gross_profit on those items the regulation does not validly interpret the statute it changes the statute petitioners' argument succeeds in demonstrating that the net effect of the cost adjustments required by the regulation is to reduce gross_income by the amount of the gross_profit on returned merchandise what the regulations call gross_income exclusion or excludable gross_income which amount is less than the full sales_price adjustment the statutory amount excluded but this proposition was not in dispute respondent concedes it and it is openly acknowledged in paragraphs c and g of the regulations themselves on the other hand petitioners' conclusion that the regulation is inconsistent with the statute does not necessarily follow there is no inconsistency unless the statute precludes any further adjustment in the computation of gross_income it is the express premise of the regulation that the statute has no such effect because it purports to deal only with the method_of_accounting for gross_receipts the argument outlined above does not even challenge this premise let alone persuade us that it is wrong the approach of the regulation proceeds from the fundamental principle that the determination of gross_income by a taxpayer who uses inventory comprises two separate calculations inclusion of gross_receipts and subtraction of cost_of_goods_sold sec_1_61-3 income_tax regs within this analytical framework it makes no sense to say that rules prescribing the treatment of costs change the determination of includable receipts there is no question that the cost_of_goods_sold adjustment provided for by the regulation operates to offset in whole or in part the exclusion provided for by the statute but it is no more appropriate to conclude that this cost adjustment changes the amount excluded than to say that sec_162 or sec_263a changes the treatment of items under sec_61 thus if the premise of the regulation is correct there is no conflict petitioners' contention that there is a conflict depends upon proof that the amount of gross_income that may be excluded is equal to the full amount excluded of sec_458 the statute does not say so explicitly it does not define the amount excluded as the amount of gross_income that a taxpayer may elect not to include what it provides is that the amount excluded is the amount a taxpayer may elect not to include in gross_income if petitioners are correct to assume that when the statute speaks of items included in and excluded from gross_income congress intended to refer to amounts of gross_income within the meaning of sec_1_61-3 income_tax regs and not merely amounts of gross_receipts this intention ought to be discernible from the legislative_history when one reviews the legislative_history not only is there no evidence that congress regarded the amount excluded as an amount of gross_income rather than gross_receipts one is struck by the complete absence of any explicit reference to the cost side of the relevant gross_income computation a few examples will suffice to illustrate that congress appears to have been concerned exclusively with the gross_receipts side of the returned merchandise problem both the house ways_and_means_committee report and the senate_finance_committee report on h_r contain substantially identical language describing the tax treatment of returned merchandise under prior_law it reads under present law sellers of merchandise who use an accrual_method of accounting generally must include sales proceeds in income for the taxable_year when all events have occurred which fix the right to receive the income and the amount can be determined with reasonable accuracy h rept pincite s rept pincite emphasis added an earlier report prepared for the house ways_and_means_committee by the joint_committee on taxation contains the following passages on current law when sold goods are returned to a taxpayer during a taxable_year the return generally is treated as a reduction of gross_sales for purposes of financial and tax_accounting the internal_revenue_service has taken the position that accrual basis publishers and distributors must include the sales of the periodical in income when the periodicals are shipped to the retailers and may exclude from income returns of the periodicals only when the copies are returned by the retailer during the taxable_year staff of the jt comm on taxation description of technical and minor bills listed for a hearing before the subcommittee on miscellaneous revenue measures of the committee on ways and means on september and pincite emphasis added identical language appears in h rept pincite when the committees stated that under current law sales proceeds are included in income they did not mean that the sales proceeds represented the amount of the seller's gross_income attributable to the sales we must presume that they were well aware that gross_income from sales of inventory equals sales proceeds minus cost_of_goods_sold that they were referring only to the tax treatment of receipts is also inferable from their formulation of the relevant all_events_test it would not make sense to apply this test to accrual of costs similarly when the committees stated that the return of excess copies is accounted for by a reduction of gross_sales or exclu sion from income they could not have meant that gross_income was reduced by this amount since the seller's cost_of_goods_sold must be reduced as well sec_1_471-1 income_tax regs if congress was not referring to amounts of gross_income when it discussed the accrual of income under current law it is only reasonable to infer that congress was also not referring to amounts of gross_income when it defined the scope of the election not to accrue for whatever reason congress did not choose to formulate the problem of merchandise_returns in terms of gross_income we can only conclude that congress simply was not concerned with the inventory and cost accounting issues that the returned merchandise problem involved and consequently could not have possessed a specific intent to prescribe or preclude rules to handle these issues petitioners read the legislative_history differently in their view these materials disclose that congress specifically intended that taxpayers electing to exclude sales proceeds also continue to be entitled to deduct the cost_of_goods_sold in the year of the sales the asymmetrical treatment of revenues and costs that the regulation seeks to correct was actually a deliberate choice to remedy the problem as congress perceived it petitioners' argument attaches great significance to the characterization of excess copies as promotional materials which appears in all of the committee reports the hearings and the text of the original bills h_r and h_r before their amendment in the second session of the 95th congress would have applied to sales of magazines or other periodicals for display purposes the house and senate reports on h_r described the deliberate overstocking of retailers by distributors as a mass-marketing promotion technique h rept supra pincite s rept supra pincite petitioners conclude from this evidence that congress chose through sec_458 to treat the transfer of excess copies to retailers as a promotional device not as a sale accordingly sec_458 eliminates the sale proceeds but not the distributors' cost for the display items we are not persuaded what is clear from the legislative_history is that congress believed that the shipment of excess copies by publishers and distributors to retailers with no expectation that they would be sold should not be treated as a sale for purposes of the accrual of income see h rept supra pincite it does not follow however that congress believed these shipments should be deductible as promotional expenses reading the many statements characterizing the distribution of excess copies as a promotional device in context we think it likely that they were intended only to provide a reason why treatment of the transaction as a sale for tax purposes was inappropriate and not a reason why the costs should be deductible were we to accept petitioners' interpretation arguendo the very fact that such statements are so numerous in the legislative_history would make it all the more puzzling that there is no explicit statement of petitioners' conclusion that costs attributable to the excess copies should be deducted in full in the year of shipment petitioners' argument fails to explain why congress did not expressly provide for the deduction which in their view congress intended we gather from petitioners' brief that they believe congress felt it unnecessary to act to secure the cost_of_goods_sold deduction for excess copies because this deduction would be available under the general principles of inventory_accounting set forth in sec_1_471-1 income_tax regs we think it unlikely that congress would have understood sec_1_471-1 income_tax regs and the other applicable provisions of the code and regulations to apply in this way the purpose of maintaining inventories is to assure that the costs of producing or acquiring goods are matched with the revenues realized from their sale 97_tc_120 88_tc_1500 inventory_accounting accomplishes this by accumulating production or acquisition costs in an inventory account rather than allowing an immediate deduction for the costs when they are incurred when the related goods are sold these costs are removed from the inventory account and recorded as costs of sale which reduce taxable_income for the year_of_sale the matching principle is fundamental to inventory_accounting and is required by the definition of gross_income for a manufacturing or merchandising business sec_1_61-3 income_tax regs an item is not removed from closing_inventory and reflected in cost_of_goods_sold until the income from the item is realized under the taxpayer's method_of_accounting accounting for inventories is governed by sec_446 and sec_471 sec_446 provides that the taxpayer's method_of_accounting must clearly reflect income in the opinion of the secretary sec_471 provides that inventories shall be taken on such basis as the secretary prescribes and establishes two distinct tests to which an inventory must conform first it must conform 'as nearly as may be' to the 'best accounting practice ' a phrase that is synonymous with 'generally accepted accounting principles ' second it 'must clearly reflect the income ' 439_us_522 sec_1_471-1 and sec_1_471-2 income_tax regs provide general guidance for determining the timing of inventory adjustments in order to satisfy the requirements of sec_471 thus as a general matter the seller must remove an item from inventory when title passes to the purchaser if the item is returned it is included in inventory for the year of return when a taxpayer elects to exclude sales revenue attributable to an item under the sec_458 election removing the item from inventory and deducting its cost would not be consistent with the requirements of sec_471 first such treatment would deviate from generally_accepted_accounting_principles under these principles sales with right of return are accounted for by symmetrical reductions in both the sales account and the cost_of_goods_sold adjustment account to reflect estimates of future returns see sfas no date jarnagin financial_accounting standards 16th ed kay searfoss handbook of accounting and auditing to 2d ed second the mismatching of income and expense would not clearly reflect income petitioners' argument requires us to assume that congress intended a result that would have conflicted with sec_471 thus it was not in reliance on general inventory_accounting principles that congress omitted to provide for the cost deduction that petitioners believe congress intended on the other hand if it was congress' intention to create an exception to sec_471 they would have done so expressly they did not in short petitioners have offered no plausible explanation and we can find none ourselves that would account for the fact that the language of sec_458 does not reflect the purposes that they ascribe to congress moreover even if we assumed that congress did intend costs incurred through overstocking to be deductible we would not be persuaded that the regulation is inconsistent with that intent the regulation allows a taxpayer to forgo correlative cost adjustments with respect to excess copies to the extent that the taxpayer actually bears the costs petitioners would have us believe that congress intended the same promotional costs to be deducted twice once by the publisher who actually bore them and once by the distributor like curtis who is fully reimbursed this treatment obviously has the potential to become an abusive_tax_shelter one can imagine a lengthening of the distribution chain through the interposition between publisher and retail merchant of additional unnecessary wholesalers that enjoy the benefit of a deduction without committing any resources or bearing risk in the absence of any direct evidence we refuse to believe that congress would have been so indiscriminate and foolhardy in the bestowal of tax benefits finally we find some evidence in the legislative_history that contradicts the view that congress intended asymmetrical treatment of revenues and costs most importantly as respondent points out one objective of the returned merchandise election legislation seems to have been to reconcile the tax treatment of merchandise_returns with the financial_accounting treatment the need for greater consistency was discussed in the house ways_and_means_committee report on h_r your committee recognizes that the tax_accounting rules contain numerous variances from generally_accepted_accounting_principles which should be the subject for legislative review so that those variances which are not appropriate may be eliminated in the meantime your committee believes that the attempt by the internal_revenue_service to tax the periodicals sold for display purposes could produce a significant distortion_of_income thus your committee does not believe it is appropriate to delay this legislation until a general solution to accounting problems is found h rept pincite the approach adopted by congress was not identical to the reserve for estimated returns recognized under generally_accepted_accounting_principles even though its effect was intended to be substantially the same as the house ways_and_means_committee report on h_r observed the method_of_accounting provided for under the election differs from that used for financial reporting purposes in that the amount of reduction in gross_income pursuant to the election is limited by actual returns during the merchandise_return_period while under financial_accounting rules the reduction may be based on an estimate of future returns h rept pincite the report mentions only this difference however petitioners' position implies that the effect of the legislation was to harmonize tax_accounting with financial_accounting in one respect while creating a new discrepancy in another respect the inconsistency between an asymmetrical treatment of revenues and costs for tax purposes and the symmetrical treatment required by generally_accepted_accounting_principles would not have gone unnoticed surely treasury or the committee staff would have believed such a discrepancy required explicit justification their unanimous silence indicates that no such discrepancy was anticipated let alone intended for all the foregoing reasons we find petitioners' reading of congressional intent wholly unpersuasive and we reject it petitioners attack the regulation on a number of additional grounds first they argue that other provisions of the regulations under sec_458 adopt their view in particular they point to sec_1_458-1 income_tax regs which deals with the operation of the suspense_account required by sec_458 as a transitional adjustment mechanism because sec_1_458-1 income_tax regs tracks the statutory language closely in explaining the derivation of the amount excluded and fails to mention cost_of_goods_sold adjustments petitioners conclude that respondent has implicitly conceded that cost_of_goods_sold adjustments do not comport with the statutory scheme we disagree the reason there is no reference to correlative adjustments under par g in the discussion of the suspense_account mechanics in par e is that the cross-reference appears in par g sec_1_458-1 income_tax regs a careful reading of par g leaves no doubt whatever that the regulation requires correlative cost adjustments to be made in the computation of gross_income using the suspense_account second petitioners argue that the regulation is inconsistent with sec_458 which provides that an election under this section may be made without the consent of the secretary petitioners read this provision as prohibiting the secretary from establishing additional requirements for the election we think this argument represents a misunderstanding of sec_458 this paragraph deals only with procedural matters a taxpayer must make an election to claim the benefits of the statute the election shall be made in such manner as the secretary prescribes and no later than the deadline for filing continued secretary's authority to resolve cost issues this court and others have struck down regulations that did not harmonize with the language origin and purpose of the statute which they purported to interpret 455_us_16 102_tc_338 100_tc_293 jackson family found v commissioner 97_tc_534 affd 15_f3d_917 9th cir 80_tc_252 petitioners have attempted to cast these cases in the mold of those decisions thus petitioners argue that the regulation represents an impermissible attempt to amend rather than merely interpret the statute quoting language from our continued the tax_return for the year to which the election applies from the context it is quite clear that congress did not intend this provision as a substantive limitation on the secretary's rule-making authority it is likely that congress added this provision out of a consideration for administrative efficiency sec_458 provides that computation of taxable_income under an election shall be treated as a method_of_accounting the election would therefore constitute a change in method_of_accounting which ordinarily would require the taxpayer to follow procedures for obtaining the secretary's consent sec_446 congress anticipated a large number of similarly situated taxpayers would make the election and did not believe that review of each applicant's particular circumstances would be necessary petitioners' reading would imply that the secretary could not disallow use of the method_of_accounting under sec_458 even if the taxpayer was using it in a manner that conflicted with other provisions of the code and regulations there is no evidence that congress intended sec_458 to supersede all other tax law decisions ' r espondent has no power to promulgate a regulation adding provisions that he believes congress should have included but did not durbin paper stock v commissioner supra pincite respondent may not usurp the authority of congress by adding restrictions to a statute which are not there ' id pincite quoting 78_tc_523 t he regulation may not construct an amendment to the statute jackson family found v commissioner supra pincite petitioners' reliance on this line of cases is misplaced in each of the cases cited the regulation directly conflicted with the statute it purported to interpret united_states v vogel fertilizer supra pincite regulation is fundamentally at odds with the manifest congressional design western natl mut ins co v commissioner supra pincite the statute here is neither silent nor ambiguous with respect to the specific issue in question hughes intl sales corp v commissioner supra pincite the legislative_history directly undercuts sec_1 e income_tax regs durbin paper stock co v commissioner supra pincite where the provisions of the statute are unambiguous and its directive specific there is no power to amend it by regulation we have already explained at length why we believe the regulation in these cases is not inconsistent with the statute here there is no unambiguous specific statutory directive and no manifest congressional design with respect to the treatment of costs under a sec_458 election to invoke these passages from our decisions for the general proposition that regulations may not add rules not found in the statute and not precluded by the statute is to misread them indeed supplementation of a statute is a necessary and proper part of the secretary's role in the administration of our tax laws as the supreme court stated in chevron u s a v natural res def council u s pincite if the intent of congress is clear that is the end of the matter if the statute is silent or ambiguous with respect to the specific issue the question for the court is whether the agency's answer is based on a permissible construction of the statute the power of an administrative agency to administer a congressionally created program necessarily requires the formulation of policy and the making of rules to fill any gap left implicitly or explicitly by congress citations omitted treasury regulations 'must be sustained unless unreasonable and plainly inconsistent with the revenue statutes ' 450_us_156 quoting 333_us_496 there is no evidence that the regulation conflicts with either the language or the purpose of sec_458 we believe the regulation provides an eminently reasonable solution to a problem that the statute does not address the correlative cost adjustments it requires follow settled principles of tax_accounting and are consistent with generally_accepted_accounting_principles the limited application of the requirements reflects a sensible distinction between costs that are actually borne and costs that are not the secretary possessed the authority to promulgate sec_1_458-1 income_tax regs and exercised that authority reasonably we have considered petitioners' other arguments and find them to be without merit to reflect the foregoing decisions will be entered under rule
